Appellant presents a strong motion for rehearing, urging that we erred in our disposition of his bills of exception No. 1. To get the setting accurately, Mr. Huey, manager of a laundry where appellant worked, was called as a witness for appellant, and testified that he knew the general reputation of appellant for being a peaceable and law-abiding negro, and that it was good. On cross-examination by the State this witness was asked "Now he has had a little trouble around the laundry there once, didn't he, Mr. Huey ?" To this question the witness answered without objection "Yes, sir." The bill sets out that Mr. Huey was then asked by the State "That was an altercation of some kind, wasn't it?" The court sustained the objection of the defense made on the ground that it was an attempt to prove a specific offense against appellant. The State then asked "You know about that actual occasion, don't you Mr. Huey?" and over the renewed objection that this was proving a specific offense, witness was allowed to answer "Yes, sir."
Specially relying upon Adaire v. State, 45 S.W.2d 984, and Goss v. State, 284 S.W. 580, also a number of other authorities both in Texas and out, and quotations from text writers, appellant insists that the matter just set out should have been held reversible error. We are unable to agree with the soundness of the contention. In the Adaire case, supra, the State's attorney persisted in asking pointed questions referring to particular acts of misconduct, the, injurious character of which could be gathered from the form of the question, each relating to some specific accusation or wrongdoing of the accused. The objection to all of these questions was sustained. *Page 412 
When appellant took the stand in his own behalf he was asked questions regarding each of these specific acts by the State, and his objection to these questions was also sustained.
Without going into any extended analysis or discussion of the various authorities cited by appellant in his motion, we state our substantial agreement with them. We think the case at bar differentiates itself both on the facts and principle involved from the authorities cited. In this case it appears that without objection at all on the part of appellant, the witness affirmed as a fact that appellant had had some trouble down at the laundry. The question by the State, which followed this affirmation of the witness, was merely an inquiry as to whether or not this was an altercation. An altercation, according to Webster's International Dictionary, is "Warm contentions in words; dispute carried on with heat or anger; controversy; wrangle; wordy contest." Just how appellant could claim that this was a violation of any law, or in any way a specific offense, does not appear nor do we believe such contention to be sound. The remaining part of said bill of exceptions merely shows that when Mr. Huey was asked if he knew about this occasion, he affirmed that he did. The whole matter so plainly differs from anything in the Adaire case, supra, or the Goss case, supra, or any of the other decisions cited, as that further comparison or analysis seems unnecessary.
The motion for rehearing is overruled.
Overruled.